Banke, Presiding Judge,
concurring specially.
An undercover agent from Michigan testified that in July of 1986, some two months after the seizure occurred, the appellant confided to him that, “several months earlier,” the police in Dalton, Georgia, had seized $68,500 in funds which he had obtained from the sale of some “bales of marijuana.” Thus, there was evidence to support the trial court’s conclusion that the funds were subject to forfeiture pursuant to OCGA § 16-13-49. The seizure itself having been proper for the reasons stated in the majority decision, I therefore concur in the affirmance of the trial court’s judgment.
I am authorized to state that Judge Carley joins in this special concurrence.